number release date gl-113129-00 cc pa cbs b2 uil october bulletin no collection bankruptcy and summonses bulletin department of the treasury office_of_chief_counsel internal_revenue_service interview standards not required for summonses summonsed in in an unpublished decision the sixth circuit affirmed that the service is not required when issuing summonses to follow the taxpayer interview safeguards established by sec_7521 in cypress funds inc v united_states u s app lexis 6th cir date unpublished the sixth circuit affirmed the enforcement of the service’s summons against the taxpayer’s motion to quash the service issued a summons under sec_7602 to the taxpayer’s bank seeking documents and information about the taxpayer the taxpayer responded seeking to quash the summons the taxpayer claimed that the service failed to satisfy the fourth element of 379_us_48 by not following the administrative steps required by the i r c specifically those in sec_7521 and because the service acted in bad faith by relying on a paid informant the appellate court initially found that the service by affidavit made a prima facie case under powell addressing the first of the taxpayer’s arguments the sixth circuit found that nothing in sec_7602 dictates that the government must satisfy sec_7521 b the plain language of sec_7521 does not apply to the enforcement of summonses and case law does not support such a finding the court also disagreed with the taxpayer’s argument that once allegations of bad faith were raised the government had an affirmative duty to deny bad faith the sixth circuit held that once the government by affidavit establishes a prima facie case for enforcement the burden shifts to the taxpayer the taxpayer in this case did not meet that burden because it failed to set forth specific facts or evidence to support a showing of bad faith the court specifically denied the taxpayer’s reliance on the criminal_law fruit of the poisonous tree doctrine finding the taxpayer’s conclusory allegations of illegal surveillance and use of paid informants insufficient summonses defenses to compliance improper purpose divided on subdivision replacement valuation applied to real_estate in 253_br_151 m d pa the district_court denied the service’s request to subdivide and sell the debtor’s property instead ruling that the proper valuation of the land was its replacement cost this lowered valuation stripped the service’s lien from the property the service filed a secured proof_of_claim for over dollar_figure in the debtors’ chapter bankruptcy case the debtors’ primary asset was a 14-acre tract of rural real_estate which the debtors intended to use as a horse farm in their plan_of_reorganization the debtors proposed to subdivide and sell a portion of this land to pay off their secured creditors a bank and an individual creditor the united_states was not listed and did not object to the plan which was confirmed the debtors then filed a complaint to determine the secured status of the service’s proof_of_claim the service’s expert valued the property at dollar_figure if subdivided the bankruptcy court finding the debtors did not intend to subdivide the property except to the extent necessary to fund the plan accepted the debtors’ valuation of dollar_figure this effectively eliminated the service’s secured claim which was inferior to the bank’s mortgage on appeal the district_court reviewed the valuation as a finding of fact subject_to a clearly erroneous standard the court accepted except to the limited extent provided by the plan that the debtors did not intend to subdivide the property the service argued that for that reason the plan could not be confirmed under b c a because by subdividing for one secured creditor the debtors improperly classified the service as a separate secured creditor the court disagreed finding that as the service’s lien had been stripped by the valuation the service no longer was a secured creditor to whom section a applied as to the valuation issue the court applied the rationale of 520_us_953 under rash’s view of b c sec_506 where a debtor seeks to retain and use the creditor’s collateral in a chapter bankruptcy the collateral is to be valued at its replacement value that is the amount the debtor would have to pay for comparable_property although rash dealt with personal_property the court felt the decision was equally applicable to real_estate since the debtors in this case intended to use the property as a homestead and farm rather than subdivide it their valuation was accepted bankruptcy code cases determination of secured status valuation of estate dollar_figure bankruptcy code cases assessment partnerships collection of individual liability in re briguglio bankr lexis bankr c d ca date - partners filed individual chapter bankruptcies in which the service filed proofs of claim for taxes assessed against the partnership the court held that as the partners had not been assessed individually by the service under sec_6203 they had no tax_liability because the three-year statute_of_limitations for assessment under sec_6501 had expired the court disallowed the service’s claim the companion case is in re galletti bankruptcy code cases chapter effect of confirmation provisions of plan in re bartleson 253_br_75 b a p 9th cir - in this non-tax case a ninth circuit bankruptcy appellate panel held that a confirmed chapter plan does not preclude creditors from collecting nondischargeable debts outside of bankruptcy because the debtors neither included an injunction against such collection in their plan nor requested one the creditors may collect against non- plan assets bankruptcy code cases chapter secured taxes in re kressler 253_br_632 bankr e d pa - chapter debtors may not use the plan confirmation process to cramdown or avoid a lien without first taking an affirmative step such as filing an adversary complaint or an objection to the secured claim the court ruled in a non-tax case in addition the court ruled that a secured creditor who filed an untimely proof_of_claim still has standing to object to the confirmation of a plan which attempts to avoid the creditor’s lien bankruptcy code cases exceptions to discharge no late or fraudulent_returns in the matter of haesloop bankr lexis bankr e d n y date - debtor a successful attorney untimely filed income_tax returns in and made only partial payments towards the resulting tax_liability instead he paid other creditors and expenses including mortgage on country home and private college tuition for his daughter despite a yearly income of dollar_figure he filed a chapter no-asset bankruptcy in seeking discharge of his tax debt the bankruptcy court found the debtor had a duty to pay the tax knew of that duty and voluntarily and intentionally violated that duty although mere nonpayment standing alone will not support a finding of nondischargeability the court held that the debtor’s culpable omissions in failing to timely file returns and his choosing to pay substantial lifestyle expenses instead of his taxes led to a finding of nondischargeability under b c a c bankruptcy code cases jurisdiction of the bankruptcy court united_states v zellers trustee in re cns inc no 99cv1589 n d ohio date - trustee for a chapter no-asset business bankruptcy filed objection to service’s proof_of_claim the service which also assessed a_trust fund recovery penalty against the trustee for unpaid employment_taxes claimed the trustee only sought to determine whether he was personally liable for the taxes the bankruptcy court held that it had jurisdiction because the trustee’s liability was intertwined with the business’ bankruptcy the district_court disagreed holding that an assessment under sec_6672 is not related to a corporate bankruptcy case as required by u s c sec_1334 as the united_states did not otherwise consent to be sued sovereign immunity and the anti-injunction_act sec_7421 prohibit the trustee from using an objection to claim to determine his personal tax_liability bankruptcy code cases preferences united_states v natale trustee in re tcb carpet services inc u s dist lexis n d ill date - service levied on bank account to recover employment_taxes after the debtor was placed in an involuntary chapter bankruptcy the trustee moved for return of the levied funds as a preference under b c sec_547 the service argued that so long as the debtor has funds available at the time of levy an involuntary transfer of funds satisfies the nexus requirement of 496_us_53 the court disagreed that levying on the accounts receivables which flowed from the work for which the trust fund wages were paid provided a sufficient nexus to the withheld taxes because the debtor used an unsegregated account to pay both wages and business_expenses where the daily account balances were well below the amount of tax_liability the court found insufficient evidence that the levied funds were trust funds bankruptcy code cases proofs of claim informal in re m j waterman assoc inc u s app lexis 6th cir date - in this non-tax bankruptcy case the sixth circuit adopted the following five elements to determine if a filing may be considered an informal proof_of_claim the informal claim must be in writing the writing must contain a demand by the creditor on the debtor’s estate the writing must express an interest to hold the debtor liable for the debt the writing must be filed with the bankruptcy court allowance of the informal claim must be equitable under the circumstances in this case the court_of_appeals upheld the finding by the bankruptcy court that the creditor’s pre-bar date motions did not constitute an informal proof_of_claim bankruptcy code cases refunds bankruptcy court determination united_states v henderson in re guardian trust co u s dist lexis s d miss date - the court ruled that if a request for a refund arises from an offset or counterclaim then there is no need for the debtor to file an administrative claim with the service in order to confer jurisdiction on the bankruptcy court under b c sec_505 once the service commits to expending resources to resolve the taxpayer’s liability for the year in question by filing a proof_of_claim the court found no additional burden exists if the bankruptcy court orders a refund collection_due_process anderson v commissioner t c memo t c date - taxpayer a fisherman argued that his employer was responsible for payment of fica_taxes he requested a collection_due_process_hearing was denied relief and was sent a notice_of_determination which provided in part that if the taxpayer wanted to dispute the determination he needed to file with the tax_court within days taxpayer timely filed but the tax_court ruled that it lacked jurisdiction under sec_6330 the tax_court determined that it cannot extend its jurisdiction beyond the type of taxes it normally considers taxes subject_to deficiency_notice which excludes fica_taxes collection_due_process katz v commissioner 115_tc_26 t c date - taxpayer demanded an appeals hearing in west palm beach florida where he lived under sec_6320 the service offered a hearing in sunrise florida or a hearing by telephone the taxpayer did discuss the merits of the case with the hearing officer by phone but also repeated his request for a hearing in west palm beach for the purpose of having witnesses attend the tax_court found that the taxpayer had been offered the opportunity for an appeals hearing as required by sec_6320 the court went on to hold that for purposes of reviewing a notice_of_determination the phrase underying tax_liability in sec_6330 includes the tax_deficiency additions to tax and statutory interest since the taxpayer previously stipulated to the amount of tax owed he was precluded from relitigating his liability collection_due_process macelvain v commissioner t c memo t c date - taxpayer challenged several years of tax deficiencies but the amounts were determined either by stipulation or court decision after the service issued a notice_of_intent_to_levy the taxpayer took advantage of his collection_due_process rights and then appealed the notice_of_determination to the tax_court the tax_court held that sec_6330 precludes a taxpayer from relitigating the existence or amount of previously-determined tax_liabilities before either appeals or the courts the court reached the same result in howard v commissioner t c memo also decided oct liens removal suit to compel ibraham v united_states u s dist lexis s d ohio date - plaintiff purchased house from taxpayers on july on august the service filed a tax_lien against the property the plaintiff requested a release of the lien and sued when the service refused the court held that as the plaintiff was not the person against whom the service was trying to collect under sec_7432 the plaintiff is not a taxpayer and so lacks standing to bring suit refunds payment of estate of algerine allen smith v commissioner 115_tc_27 t c date - estate appealed deficiency determination and the court_of_appeals reversed vacated and remanded for further proceedings without establishing an amount of tax due the service then assessed the deficiency and the estate brought a motion to stay collection and for a refund under sec_7486 where a court_of_appeals reverses and remands without indicating any ascertainable amount of the previously determined deficiency has been precluded the court ruled the court_of_appeals has not disallowed in whole or in part the amount of deficiency and so the taxpayer is not entitled to a refund under sec_7486 the following material was released previously under sec_6110 portions may be redacted from the original advice dollar_figure'9 offers in compromise noncompliance by related_entity date cc el gl br2 gl-602150-00 uilc memorandum for district_counsel north-south carolina district from subject kathryn a zuba chief branch general litigation applicability of compliance requirements to an individual taxpayer submitting an offer_in_compromise this memorandum responds to your request for advice dated date this document may not be cited as precedent by taxpayers issue whether a taxpayer’s offer_in_compromise is considered not processable because a corporation he currently owns and operates is not current in its obligations to file returns and make federal tax deposits conclusion under the policies and procedures of the service a taxpayer’s offer_in_compromise is processable notwithstanding non-compliance by the corporation he owns and operates however the district has the discretion to accept or reject the offer as it deems appropriate under the circumstances background the taxpayer has submitted an offer to compromise trust fund recovery penalties assessed against him pursuant to sec_6672 of the internal_revenue_code as a responsible_officer of company a the penalties relate to unpaid employment_taxes for all four quarters of year and the first and third quarters of year that corporation was placed in receivership and we understand that it has since ceased operations as of the date of your request the taxpayer had failed to file his personal income_tax return for year a threshold requirement for consideration of a taxpayer’s offer_in_compromise is that all required returns have been filed see irm offer_in_compromise handbook sec_3_3 the offer unit has given the taxpayer additional time to file his return before concluding that his offer is not processable due to the unfiled return during the offer investigation the district discovered that the taxpayer formed a second corporation company b in june of year that corporation is engaged in substantially the same business as was company a the taxpayer owns ninety- seven percent of company b the other three percent being held by an individual who was also part owner of company a company b is not current on its federal_tax_deposit and employment_tax return obligations fica_taxes for the second third and fourth quarters of year the fourth quarter of year and the first quarter of year remain unpaid returns for the third and fourth quarters of year have not been filed and it appears that deposits from those two quarters will be insufficient to cover the anticipated liability the offer_in_compromise handbook irm sec_3_3 states that an offer_in_compromise is not processable if the taxpayer has not met certain compliance criteria individual taxpayers must have filed all required tax returns in-business taxpayers must have demonstrated current compliance by timely filing returns and making federal tax deposits during the preceding two quarters the district has asked how the processability requirements of the handbook would apply in this situation specifically they ask whether the continued non-compliance of company b would affect the processability of the taxpayer’s offer notwithstanding the fact that the corporation is a separate_entity under the law discussion the secretary’s authority to compromise tax cases is contained in sec_7122 of the code which states the secretary may compromise any civil or criminal case arising under the internal revenue laws prior to reference to the department of justice for prosecution or defense sec_7122 emphasis added treasury regulations issued pursuant to that section likewise state the secretary may exercise his discretion to compromise an civil or criminal liability arising under the internal revenue laws sec_301_7122-1t a the secretary’s authority to compromise is thus discretionary the secretary is empowered to set the threshold requirements for consideration of a proposed compromise all offers to compromise must be submitted according to procedures prescribed by the secretary see sec_301_7122-1t c an offer is considered pending when the secretary accepts an offer for processing and the secretary may return an offer which is deemed nonprocessable see id at c the service’s policy with regard to the processability of offers is contained in chapter_3 of the offer_in_compromise handbook irm as is noted above individuals must have filed all outstanding returns and businesses must have successfully met their federal tax obligations for two consecutive quarters see irm in this case the taxpayer is an individual attempting to compromise his own tax obligations under the provisions cited above his offer is considered processable provided he is not in bankruptcy and all tax returns have been filed the taxpayer has not yet filed his year income_tax return thus his offer_in_compromise is not considered processable once the year return has been submitted the district can consider the offer because the taxpayer is not an in- business taxpayer liable for employment_taxes the compliance provisions related to employment_taxes do not apply the district may not deviate from the processability criteria of the handbook without prior written approval from the national_office irm absent such approval we would understand collection’s current policy to deem this offer_in_compromise processable the district is concerned however that consideration of the offer while the taxpayer’s corporation fails to comply is allowing the taxpayer to circumvent the spirit of the irm’s compliance requirements further the suggestion has been made that an individual taxpayer wishing to compromise employment_taxes arising from a sole_proprietorship could form a corporation to continue his business he could then have his individual offer considered even as the corporation failed to comply with the tax laws lack of local flexibility in making the processability determination is evidence of the service’s recent commitment to work with taxpayers to perfect offers prior to there were at least eight identified processability requirements any one of which was grounds for returning the offer without further consideration see form_656 offer_in_compromise rev instructions pincite the service now considers offers with missing information or other defects to be unperfected and will assist taxpayers in developing an offer that can be considered on its merits see irm the facts you have relayed indicate a such a close relationship between the taxpayer and the corporation that they could be considered as one however there could be many variations on this fact pattern it is possible that an individual could own we would agree that such machinations do not seem in keeping with the spirit of the compromise program’s dual objectives of resolving past delinquencies and allowing taxpayers a fresh_start toward compliance with the tax laws see policy statement p-5-100 however we do not agree with the implicit assumption that a procedure calling for consideration of this offer lessens the degree of discretion afforded the district in making the eventual decision to accept or reject the offer although the service’s general policy is to accept offers which reasonably reflect what the service could expect to collect by other means the ultimate goal of the compromise program is reaching agreements which are in the best interest of both the taxpayer and the service policy statement p-5-100 thus acceptance of such an offer still requires a judgment that compromise is the best resolution of the case and will advance the overall goals of the compromise program the commissioner’s policy goes on to make clear that realizing the reasonable collection potential in specific cases is just one of the objectives to be achieved by an effective offer_in_compromise program acceptance of an adequate offer will also result in creating for the taxpayer an expectation of and a fresh_start toward compliance with all future filing and payment requirements id once a taxpayer’s offer has been accepted for processing the service’s procedures do not establish a presumption that an offer will be accepted nor do they assume rejection as the likely result rather each proposed compromise should be evaluated and considered on its own merits in this case the district has the discretion to decide whether to accept or reject the offer provided the district exercises sound judgment and discretion when exercising its authority to compromise we do not believe processing this offer undercuts the commissioner’s overall compromise policy and objectives termination of installment_agreement collection statute_of_limitations date gl-501228-00 uilc memorandum for district_counsel manhattan district new york from joseph w clark senior technician reviewer branch general litigation cc el gl br2 subject installment_agreement the vast majority of the stock in a corporation and still be found to bear no responsibility for that company’s tax delinquency such cases illustrate the difficulty of adopting the processability criteria the district seems to be advocating this responds to your memorandum dated date this document is not to be cited as precedent issues may the internal_revenue_service service terminate the installment_agreement at issue in this case on the grounds that the payments provided for under the agreement will not fully pay the tax_liability prior to the expiration of the statute_of_limitations may the service require the taxpayers to supply updated financial information even though the taxpayers remain in compliance with the installment_agreement conclusions no the service may not terminate the installment_agreement at issue in this case because the payments provided for under the agreement will not pay the tax_liability in full prior to the expiration of the statute_of_limitations yes the service may require the taxpayers to supply updated financial information even though the taxpayers remain in compliance with the installment_agreement facts taxpayers entered into an installment_agreement with the service on date a to pay their year a income_tax_liability in amount a monthly payments taxpayers have remained in compliance with that agreement the payments provided for under the installment_agreement will not result in full payment of the tax_liability prior to the expiration of the collection statute_of_limitations another installment_agreement providing for amount a payments for tax years year b year a and year c was approved on date b a letter of acceptance was sent the service has not been able to locate the installment_agreement but it is indicated in the service’s records you state that the reason for the month a reinstatement of the installment_agreement was the misapplication of a date c payment resulting from a date d deficiency assessment of the taxpayers’ year b tax_liability the taxpayer paid the deficiency in two payments one on date e and the balance on date c the date c payment was misapplied by the service to tax_year year d and was not corrected until month b it does not appear possible that this misapplication was the cause of the month a agreement because the agreement was accepted prior to the misapplication the reason for the month a agreement is not clear but we note that the taxpayers signed a power_of_attorney form_2848 for years year b through year a with their to the taxpayers on date g though the letter only referenced the year a liability the case was then reassigned to a new revenue_officer who noticed that the collection statute was not protected and recommended rejection of the agreement on date i a letter was sent to the taxpayers regarding the year a and year b tax_liabilities scheduling a meeting on date j the letter stated that the service has no record of receiving tax returns for these years attached to the letter were handwritten instructions by the revenue_officer advising the taxpayers to bring specified financial information on date j the taxpayers through their attorney sent copies of the month a installment_agreement and copies of the checks that paid the year b deficiency they also contend that the requested financial information was not available at that time but that such information was not necessary in light of the installment_agreement on date k the service sent the taxpayers a letter informing them that the request for a part payment agreement had been turned down because they did not respond to the date i request for information and because the month a proposal would not full pay the outstanding liabilities before the collection statute_of_limitations expires the letter notified that taxpayers of their right to an appeal of the rejection determination taxpayers continue to contend that the installment_agreement is still effective and therefore cannot be denied analysis in your memorandum you ask whether the service can terminate the installment_agreement in this case and whether the service can require updated financial information from the taxpayers you conclude that the expiration of the collection statute_of_limitations is not a basis for termination of an installment_agreement you also conclude that because the taxpayers did not provide the requested financial information the installment_agreement could be terminated however you recommend that the installment_agreement not be terminated in this case because the real basis for the termination was the fact that the liability will not full pay before the expiration of the collection statute_of_limitations and that it seems improper to reject the agreement for that reason when the service did not do so in year e or year f even so you also conclude that the taxpayers are required to provide updated information and that if the cis shows that the taxpayers circumstances have changed the service can modify or terminate the agreement we agree that the installment_agreement in this case may not be terminated on the basis that it does not provide for the full payment of the tax_liabilities before the expiration of the collection statute_of_limitations sec_6159 of the internal_revenue_code authorizes the service to enter into written agreements with present attorney on date f the month a installment_agreement indicates that the earliest collection statute expiration date in date h taxpayers under which taxpayers can satisfy tax_liabilities in installment payments if doing so would facilitate the collection of the liabilities sec_6159 both the statute and the corresponding regulation contemplate that an installment_agreement shall provide for full payment of the tax_liability covered by the agreement id sec_301_6159-1 however nothing in the statute the regulation or the legislative_history suggests that the failure of the service to obtain an adequate extension of the statute_of_limitations on collection to guarantee full payment of the tax_liability under the installment_agreement renders the installment_agreement void or that the service would be permitted to terminate an installment_agreement because it does not provide for full payment of the tax_liability rather sec_6159 provides that an installment_agreement remains in effect for its term unless information which the taxpayer provided to the service prior to the date the agreement was entered into was inaccurate or incomplete collection of the tax is in jeopardy the financial condition of the taxpayer has significantly changed or the taxpayer fails to pay an installment to pay any other tax_liability when due or provide financial information requested by the service sec_6159 see also sec_301_6159-1 i r m the installment_agreement in this case was accepted in year e and again in year f the agreement cannot be terminated on the basis that it did not provide for the full payment of the tax_liability before the collection statute expired the service’s statement in the date k letter that the request for a part payment agreement has been turned down on this basis was therefore incorrect and ineffective to terminate the agreement we also agree with your conclusion that the service may request updated financial information to protect its interests even if the taxpayer has not defaulted under the installment_agreement the treasury regulation under sec_6159 provides except as otherwise provided in the installment_agreement during the term of the agreement the director may take actions to protect the a senate report accompanying a bill containing the subsequently enacted version of sec_6159 states as the sole reason for the enactment of this provision that the code should provide standards relating to the termination of installment agreements executed by the irs s rep no 100th cong 2d sess report of the committee on finance to accompany s date similarly the conference_report accompanying the legislation notes that the irs is granted statutory authority to enter into a written installment_payment agreement if the irs determines that an agreement will facilitate collection of the tax owed h_r conf_rep no pincite 100th cong 2d sess an installment_agreement becomes effective on the date it is signed by the service treas reg b interest of the government with regard to the unpaid balance of the tax_liability to which the installment_agreement applies other than actions pursuant to subchapter_d of chapter of subtitle f of the internal_revenue_code seizure of property for collection_of_taxes against a person that is a party to the agreement including actions enumerated in the agreement the actions include for example requesting updated financial information from any party to the agreement sec_301_6159-1 emphasis added there is no limitation that the request for financial information be made only when the taxpayer is in noncompliance with the agreement failure to provide an update of financial condition when requested is grounds for termination of the agreement sec_6159 however we also agree with your conclusion that the best course of action in this case would not be to terminate the installment_agreement based upon the failure to respond to the date i letter the letter is unclear and contains misstatements the letter speaks of the non-receipt of tax returns for periods listed at the end of the letter year b and year a though failure_to_file tax returns is not indicated in the facts of this case further the request for information in this case was made in handwritten instructions by that revenue_officer that accompanied the letter and did not mention the installment_agreement we therefore recommend that the installment_agreement in this case not be terminated on the basis that the taxpayers failed to respond to the date i request for undated financial information the service could in its discretion again request updated financial information making clear that the failure to provide the requested information will result in termination of the installment_agreement if the taxpayers such termination must nevertheless be made within statutory and regulatory guidelines unless collection of the tax is in jeopardy termination or modification can only take place after days notice to the taxpayer sec_6159 see also irm and the notice must in writing and briefly describe the reason for the intended alteration modification or termination and upon receiving notice the taxpayer may provide information showing that the reason for the intended alteration modification or termination is incorrect sec_301_6159-1 the service must provide for an independent administrative review of terminations of installment agreements for those taxpayers who request such a review sec_6159 see also i r m we also note that the date k letter which notified the taxpayers that they have days to appeal the rejection of the agreement implies that the taxpayers only recourse is to appeal the determination to reject the offer service procedures provide that upon receiving a default notice taxpayers will have days to comply with the terms of the agreement before the agreement is terminated irm again fail to provide the requested information the day notice of the proposed termination should be then sent irm levy surplus proceeds application of payments date cc pa cbs b01 gl-801188-00 uilc memorandum for pacific northwest district_counsel from gary d gray assistant chief_counsel collection bankruptcy and summonses cc pa cbs subject application of surplus levy proceeds to unlevied periods this advice pertains to your memorandum concerning the above subject we have reconsidered our position taken in our date memorandum cca and are now of the view that the surplus proceeds can be offset since a collection_due_process_notice is not required under sec_6330 issue whether the internal_revenue_service service may apply surplus levy proceeds to a tax period not included on the levy where such tax period is a period in which the taxpayer has not received a collection_due_process_hearing notice cdp_notice or whether the service must refund the surplus proceeds to the taxpayer conclusion the service may apply surplus levy proceeds to a tax period not included on the levy where such tax period is a period in which the taxpayer has not received a cdp_notice facts in a hypothetical factual situation a levy served on intangibles lists a specific amount of tax_liability for a specific tax period between the time of the levy and the receipt of the levy proceeds a payment is posted to the tax period listed on the levy the levy proceeds are received thereafter in an amount equal to that shown on the levy the levy proceeds are posted to the tax period shown on the levy and because of the intervening payment a credit now exists for the tax period the taxpayer has another tax_liability for a tax period not included on the levy in which the taxpayer has not received a cdp_notice law and analysis this advice concerns your advisory opinion dated date addressed to the pacific northwest district_director special procedures function regarding the application of surplus proceeds pertaining to the upcoming alaska permanent fund dividend levy program based on the facts described above you concluded that pursuant to sec_6402 the service is authorized to apply the credit to the unpaid tax_liability for the period not included on the levydollar_figure after further analysis we now agree with your conclusion initially in a memorandum to your office dated date we disagreed with your conclusion in our memorandum we concluded that pursuant to sec_6330 the service could not apply the surplus levy proceeds to the tax period not included on the levy we stated that the service was in effect levying the taxpayer’s property to satisfy a tax_liability for a tax period in which the taxpayer had not received a pre-levy cdp_notice after reconsidering the requirements of sec_6330 and sec_6402 we now believe that sec_6330 does not apply to the application of surplus proceeds in this case because such application is not a levy pursuant to sec_6342 surplus levy proceeds constitute an overpayment sec_6402 provides that the secretary may credit any overpayment against any liability in the hypothetical case scenario the requirements for a cdp_notice in sec_6330 were satisfied for the liabilities listed on the levy applying the surplus levy proceeds to a tax and tax period not included on the levy does not constitute an additional levy but rather an offset accordingly the advice given in the date memorandum irs cca irs lexi sec_39 date is rescinded we note that the service has procedures in place to minimize the occurrence of situations such as the one described here see generally irm dollar_figure provide conditions for releasing levies and issuing multiple simultaneous levies for example irm sec_21 dollar_figure provides that a partial levy release should be issued to avoid potential over collection in situations where payments or adjustments will reduce but not fully pay a liability for a tax period on which a levy is outstanding in addition this section provides the procedures for issuing partial levy releases in situations where multiple sec_6402 provides as follows a general_rule - in the case of any overpayment the secretary within the applicable_period of limitations may credit the amount of such overpayment including any interest allowed thereon against any liability in respect of an internal revenue tax on the part of the person who made the overpayment and shall subject_to subsections c d and e refund any balance to such person simultaneous levies were used another example is irm sec_21 dollar_figure which provides the limitations and controls for issuing multiple simultaneous levies this section provides that customer service field operations must approve all automated collection system acs plans governing the use of multiple simultaneous levies to ensure that the acs support function implements and adheres to procedural safeguards that minimize instances of over collection moreover this section provides that all instances of over collection resulting from multiple simultaneous levies must be reported to management in order to determine if procedural improvements are necessary offer_in_compromise partnership date cc pa cbs br2 gl-702312-00 uilc memorandum for district_counsel north texas district from kathryn a zuba chief branch general litigation subject offer_in_compromise - this memorandum responds to your request for advice dated date this document may not be cited as precedent by taxpayers issue whether the service can compromise with a general_partner for his individual derivative share of the employment_tax obligations of a partnership conclusion the employment_tax obligations of a partnership represent a single liability assessed against the partnership entity although the federal_tax_lien allows the service to collect from general partners there remains one tax_liability subject_to compromise that of the partnership background the taxpayer is liable for unpaid income_tax liabilities for the years year year year and year he also owes a_trust fund recovery penalty assessed against him for year two partnerships of which the taxpayer was a general_partner are liable for unpaid employment_taxes partnership a owes fica_taxes for the first and fourth quarters of year and the first and second quarters of year as well as futa taxes for both of those years partnership b owes fica_taxes for the second quarter of year and futa taxes for both year and year on date a the taxpayer submitted an offer_in_compromise intended to cover both his personal income_tax liabilities and his portion of the partnerships’ liabilities the offer_in_compromise handbook irm contains no guidance on compromising a derivative portion of a partnership’s employment_tax liabilities with regard to compromising the liabilities of a partnership the handbook provides the amount that must be offered to compromise a partnership tax_liability must include the maximum collection potential for the partnership and all general partners secure collection information statements from the partnership and all partners before beginning your analysis irm the case history indicates that the revenue_officer assigned to process the offer initially inquired as to the status of the partnership and the existence or location of other partners and requested documentation regarding the potential for collection from partnership assets or the assets of other general partners the taxpayer’s representative responded that the taxpayer was proposing to compromise only his personal share of the liabilities of the two partnerships not the liability of the partnership or the other partner s on this theory the revenue_officer investigated only the collection potential of the taxpayer therefore the file contains no information on the partnerships or any other partners the revenue_officer appears to have proceeded on the assumption that the partnerships are now defunct the taxpayer’s offer_in_compromise has been recommended for acceptance by the revenue_officer because the amount offered is consistent with the taxpayer’s ability to pay and has been submitted to your office for review so that you can issue the required opinion of counsel see sec_7122 in your proposed response to the district you agree that the offer is adequate in amount but suggest several changes intended to insure that the service adequately protects its rights to proceed against any assets of the partnership or other partners most significantly you suggested that a collateral_agreement be secured which clearly states the intent of the parties to compromise only the liabilities of the taxpayer and retains the right to proceed against other partners discussion the internal_revenue_code requires employers to deduct and withhold income and federal_insurance_contributions_act fica_taxes from their employees’ wages see sec_3402 and sec_3102 the code imposes additional fica_taxes on employers themselves as well as federal_unemployment_tax_act futa taxes see sec_3111 and sec_3301 these taxes are generally referred to collectively as employment_taxes the code provides that the employer is the entity liable for payment of employment_taxes see sec_3403 employer liable for withheld income taxes sec_3102 employer liable for withheld fica tax sec_3111 employer liable for employer’s share of fica tax sec_3301 employer liable for futa_tax for purposes of income_tax_withholding employer is defined as the person for whom an individual performs any service as the employee of such person sec_3401 the term person includes an individual trust estate partnership_association company or corporation sec_7701 although the code gives no comparable definition of employer for purposes of determining liability for fica and futa taxes courts have held that employer for purposes of the fica and futa provisions should be defined the same as the sec_3401 definition see 419_us_43 in re armadillo corp 410_fsupp_407 d colo aff’d 561_f2d_1382 10th cir in the case of employees who work for a partnership the service takes the position that the partnership is the employer for purposes of employment_tax obligations however because under state law the general partners are liable for the debts of the partnership the general partners are derivatively liable for the partnership’s employment_tax obligations thus one assessment is made against the partnership and this one assessment is sufficient to make the general partners liable for the assessed employment_taxes the service also takes the position that a notice_and_demand on the partnership is sufficient to create a tax_lien on the property of the general partners for the partnership debts see irm the theory behind these procedures is as follows in a situation in which the partnership as an entity is made liable under federal_law for a specific tax as is true eg with reference to withholding requirements social_security and certain excise_taxes the added effect of state law making the partners individually liable for the partnership debts serves to bring a lien to bear on the properties of both-the partnership and the general partners plumb federal_tax_lien sec_31 3d ed the courts have generally agreed that where the partnership as taxpayer is liable for employment or excise_taxes general partners are also liable pursuant to state law statutes making general partners liable for partnership debts see 210_f3d_281 5th cir the partnership is the primary obligor and its partners are jointly and severally liable on its debts 17_f3d_116 5th cir 877_f2d_843 n 10th cir 448_f2d_177 6th cir united_states v 118_f2d_760 5th cir our longstanding position has been that although the code creates a single employment_tax liability for which the partnership entity is liable the application of state law allows the service to collect the unpaid liability from individual general partners texas partnership law as does the law in most jurisdictions states that general partners are jointly and severally liable for the debts and obligations of the partnership see tex civ stat ann art 6132b-3 relying on the principle that general partners are jointly and severally liable for the unpaid debts of the partnership the district has proposed acceptance of an offer by taxpayer which is intended to compromise only his individual derivative liability as a partner in the two partnerships the district is apparently treating the joint_and_several_liability of partners as similar to the liability of a husband and wife who elect to file a joint_return see sec_6013 if joint_return is made liability for tax shall be joint_and_several when spouses are jointly and severally liable for tax the offer_in_compromise handbook provides procedures whereby one spouse may reach a compromise with the service but the service preserves its rights to proceed against the spouse who is not party to the compromise see irm the compromising spouse must execute a collateral_agreement making clear that the offer relates to the offeror’s personal liability only and that the government may still collect from other co-obligors see pattern letters p-229 and p-230 rev the district reasons that the joint_and_several_liability of a general_partner can be compromised in the same way and that the service can later collect from other partners the liability of a partnership is fundamentally different than that of a husband and wife who file a joint_return as is explained above the partnership_liability is a single liability assessed once against the partnership and owed by the partnership itself the service’s ability to collect from general partners is created not by operation of the code but from state law liability for the debts of a partnership_liability which can be enforced through means of the federal_tax_lien whether or not the service has obtained a judgment against an individual general partnerdollar_figure this ability to collect does not alter the nature of the liability itself-it remains a singular debt for which the partnership entity is primarily liabledollar_figure assessment gives the government the ability to proceed against a taxpayer without reducing a claim to judgment see 295_us_247 it is said to work a reversal of the normal collection process in that payment precedes defense id collection from general partners based on the partnership assessment is a logical extension of this principle in that a private creditor could no doubt execute against a general_partner if it obtained a judgment against the partnership note that the service cannot collect from partners or shareholders where they are not liable for the debts of the business under state law such as in a corporation limited_partnership or limited_liability_company each form of business association has advantages and disadvantages which must be weighed before choosing the form a business will take treatment of the entity for federal income and employment_taxes should be one of these considerations the joint_and_several_liability of a husband and wife on the other hand is provided for by the code sec_6013 permits a husband and wife to file a single joint_return for income taxes sec_6013 states that if a joint_return is made liability with respect to the tax will be joint_and_several this differs from the partnership_liability in that the code imposes the joint_and_several nature of the debt compromise of this liability will also necessarily have a different effect the secretary has the authority to compromise any case arising under the internal revenue laws sec_7122 regulations giving effect to that section consider a case to be a civil or criminal liability see temp sec_301 1t a the liability at issue in this case is that of the partnership as a general_partner can bind the partnership to a compromise see tex civ stat ann art 6132b-3 the compromise would be binding on the partnership the government and all the partners see temp sec_301_7122-1t the offer_in_compromise handbook’s instruction to consider the reasonable collection potential of the partnership and all general partners is a recognition that the unpaid employment_taxes of a partnership represent one liability which can be collected from several sources because the code does not provide that the employment_tax liabilities are joint_and_several there is no individual liability for taxpayer to compromise in contrast the code recognizes the tax_liability of spouses filing a joint_return to be joint_and_several as with any joint_and_several co-obligors one party to that assessment can reach an accord with the service without necessarily affecting the service’s right to proceed against the other party furthermore reliance on the joint_and_several_liability of partners under state law would subject the service to the vagaries of state partnership law when determining whether the service could still collect from other partners in 176_fsupp_932 d neb a general_partner ross challenged the service’s collection efforts against him after a compromise had been reached between the service and another partner kornfeind the compromise_agreement contained a clause which read as follows this offer is submitted in lieu of my liability to pay balance of said tax penalty and interest remaining after deducting from assessment the amount hereby tendered collection of which balance shall not be enforced against me by suit or any other proceedings it is being understood that this undertaking shall not release any other person from liability under said assessment f_supp pincite emphasis added notwithstanding this clause in the agreement the court found that the service’s compromise with one partner released the other partner because upon dissolution of the partnership the partners had agreed that kornfeind would be liable for the debts of the partnership and the service had knowledge of that arrangement reaching a compromise with kornfeind which materially altered the nature or time of payment for the tax obligation had the effect of releasing his partner id pincite applying the illinois version of sec_36 of the uniform_partnership_act the same section was the law in texas prior to so it may directly govern the relationship between the partners in this case the texas revised partnership act contains a similar but broader provision material alteration of obligation without consent discharges withdrawn partner if a creditor of a partnership has notice of a partner’s withdrawal and without the consent of the withdrawn partner agrees to a material alteration in the nature or time of payment of an obligation of the partnership incurred before the withdrawal the withdrawn partner is discharged from the obligation tex civ stat ann art 6132b-7 d in this case it is not known if there were other general partners the circumstances surrounding the dissolution of the partnership if there was a dissolution or whether upon dissolution there was an agreement allocating responsibility for the partnership’s debts further an agreement to discharge a partner can be implied from a creditor’s course of dealings with a remaining partner sec_36 of the uniform_partnership_act states in part a partner is discharged from any existing liability upon dissolution of the partnership by an agreement to that effect between himself the partnership creditor and the person or partnership continuing the business and such agreement may be inferred from the course of dealing between the creditor having knowledge of the dissolution and the person or partnership continuing the business this principle was applied in texas in victoria air conditioning inc v southwest texas mechanical insulation co s w 2d tex app notably the creditor’s failure to pursue collection against the other partner and failure to insist that he be made a party to the agreement were seen as evidence from which the jury could have inferred an agreement to discharge the non-contracting partner id pincite one potential concern about the current procedures for compromising partnership liabilities is that they may prevent one or more partners from compromising with the service if another general_partner is uncooperative however that inability to compromise is owing more to the nature of a partnership than anything else partnerships have obvious income_tax and business flexibility advantages but carry with them the risks that partners will deadlock over a chosen course of action or that individuals will be held liable for actions of the other partners furthermore an offer_in_compromise is a discretionary collection tool which should be used when the service has judged it to be the appropriate resolution of a particular case the ultimate goal of the compromise program is to reach agreements that are in the best interest of both the taxpayer and the service policy statement p-5-100 in any situation where the commissioner does not believe that a compromise can be constructed so as to adequately protect the interests of the government it is within his discretion to exercise other collection methods this does not present the only situation in which the nature of the liabilities prevent the service from compromising despite the apparent willingness of an individual taxpayer to do so for instance an uncooperative responsible_officer will prevent the service from determining the reasonable collection potential of a corporation so as to evaluate a proposed compromise of employment_taxes see irm also the service cannot compromise with one spouse if state law provides no way to preserve the ability to proceed against the non-compromising spouse see irm conclusion although the employment_tax liabilities of a partnership can be collected from individual general partners the liability itself is not joint_and_several under the internal_revenue_code for that reason the service’s procedures allow for compromise of the entire partnership_liability and not the derivative liability of individual general partners liens third party remedy refund_suit cc p a cbs br1 gl-106119-99 date uilc memorandum for houston district_counsel attn c reeves from michael r arner senior technician reviewer collection bankruptcy and summonses cc pa cbs br1 subject rra section sec_6325 williams case this responds to your email request for assistance on the above referenced matter issue whether a person who is not personally liable for a tax but who is challenging a lien on such person’s property can bring a refund_suit pursuant to 514_us_527 in light of the restructuring and reform act of rra amendment to i r c sec_6325 and sec_7426 giving persons not liable for the tax a new administrative and judicial remedy to contest the validity of tax_liens on their property conclusion in cases filed after date the effective date of rra sec_7426 is the exclusive remedy facts the typical facts would be that a notice_of_federal_tax_lien nftl encumbers property in which a person not liable for the tax has an interest and in order to sell the property such person pays the government the amount listed in the nftl discussion in williams the service filed nftls against a husband for his separate liabilities after he had transferred real_property to his wife in exchange for her assuming certain of his liabilities thereafter the wife attempted to sell the property and the service filed additional nftls including a lien in the wife’s name as nominee having discovered the tax_liens one week before closing and being threatened with suit from the puchaser if the sale did not go through on schedule the wife authorized disbursement of the sale proceeds to the service under protest in order to obtain a discharge of the tax_lien and accomplish the sale the wife then requested a refund alleging that she took the property free of the tax_lien against her husband as purchaser the service denied her claim on the ground that as a non-taxpayer she could not obtain a refund the court held that the wife could make an administrative claim_for_refund under the internal_revenue_code and could sue for a refund under u s c sec_1346 rejecting the service’s position that these provisions could only apply to the taxpayer against whom the tax is assessed the court held that sec_1346 does not limit a federal court’s jurisdiction to cases where only the taxpayer is claiming a refund the court noted that the government’s position would leave people in the wife’s position without a meaningful remedy since the wife could not bring a wrongful_levy action in the absence of a levy a quiet title action would not permit her to quickly sell the property and the government was not under any obligation to enter into a lien substitution agreement sec_6325 ie relief under sec_6325 is discretionary after the williams decision rra added sec_6325 and sec_7426 sec_6325 provides that an owner of property who is not the taxpayer may request a certificate of discharge of the federal_tax_lien on that property and the internal_revenue_service service shall issue such certificate if such owner takes one of the following payment options the first option is such owner deposits with the service an amount equal to the value of government’s interest in the property sec_6325 the second option is such owner furnishes to the service a bond in like amount sec_6325 b a ii sec_6325 provides that the service shall refund the deposit with interest or release the bond if the tax_liability can be satisfied from a different source or the value of the service’s lien interest is less than the amount previously determined sec_7426 provides that if a certificate of discharge is issued to such person under sec_6325 that person may within days after the day on which such certificate is issued bring a civil_action in federal district_court for a determination of the value on the government’s interest in the property the legislative_history does not discuss whether a williams suit could be filed after the enactment of sec_6325 and sec_7426 the legislative_history however does state that pursuant to the amendments the service would have no discretion to refuse to issue a certificate of discharge if this procedure is followed thus curing the defects in this remedy that the supreme court found in williams s rep no pincite in prior litigation the office_of_chief_counsel has advised the department of justice that in cases instituted after date the effective date of rra the government will take the position that third parties may no longer maintain a williams suit_for_refund in these circumstances sec_7426 is the exclusive judicial remedy the rational for this position is that sec_6325 fixes the defect that williams found with the discretionary certificate of discharge ie the issuance of a certificate of discharge is now mandatory also sec_7426 expressly provides that n o other action may be brought by such person for such a determination this would preclude a williams refund action bankruptcy proof_of_claim secured_by erisa pension_plan date uilc 19a uilc cc el gl br1 dmgrogan gl-609302-97 memorandum for district_counsel virginia-west virginia from gary d gray assistant chief_counsel general litigation subject pensions as property of the bankruptcy_estate by memorandum dated date digested in gl bulletin no we took the position that the bankruptcy court’s opinion in 148_br_88 bankr d d c is legally unsound and therefore should not be followed we understand that several district_counsel offices as well as the tax_division of the department of justice have questioned whether our position is correct by memorandum dated date you requested that we reconsider our position issue whether the internal revenue service’s service claim in bankruptcy is secured_by the debtor’s interest in an erisa-qualified plan or other interest generally subject_to a restriction on transfer enforceable under nonbankruptcy law conclusion as discussed below we have reconsidered our position and have concluded that the holding of the bankruptcy court for the district of columbia judge teel in lyons is correct we believe that the debtor’s interest in erisa-qualified pension plans and similar interests are property of the bankruptcy_estate under sec_541 of the bankruptcy code but only for the benefit of the service therefore under sec_506 of the bankruptcy code the service’s claim is secured to the extent of the value of such interests discussion sec_541 provides that property of the bankruptcy_estate consists of all legal or equitable interests of the debtor in property as of the commencement of the case except as provided in sec_541 and c sec_541 further provides that the debtor’s interest in property becomes property of the bankruptcy_estate under sec_541 notwithstanding any restrictions on transfer except as provided by sec_541 sec_541 provides a restriction on the transfer of a beneficial_interest of the debtor in a_trust that is enforceable under applicable nonbankruptcy law is enforceable in a case under this title in 504_us_753 the supreme court was presented with the question whether the debtor’s interest in an employer pension_plan that contained the anti-alienation provision required by title i of the employee_retirement_income_security_act_of_1974 erisa was included or excluded from the bankruptcy_estate under sec_541 the court held that the term applicable nonbankruptcy law in sec_541 was not limited to state law and thus included erisa and other federal_law and that the anti-alienation provision required for qualification under title i of erisa was enforceable under applicable nonbankruptcy law the court concluded that under sec_541 the debtor’s interest in the pension_plan was excluded from the bankruptcy_estate u s pincite under erisa and federal tax law anti-alienation provisions enforceable under erisa against creditors generally are not enforceable against the service see eg travelers insurance co v ratterman u s t c big_number s d ohio while erisa prevents ordinary creditors from attaching pension payments courts have unanimously held that a federal_tax_lien or levy may be imposed on erisa-qualified pension plans 830_fsupp_406 n d ohio rejecting the assertion of the taxpayer’s former spouse that a qualified_domestic_relations_order is the only exception to erisa’s anti-alienation provisions the district_court held that the service may levy on funds in a taxpayer's individual_retirement_account ira and keogh account in re 147_br_106 bankr w d pa bankruptcy court held that federal_tax_lien may attach to the taxpayer's erisa-qualified pension 127_br_244 bankr d haw erisa anti-alienation provisions do not preclude enforcing a federal_tax_lien or collection on a judgment resulting from an unpaid tax_liability see also 32_f3d_180 5th cir fifth circuit stated in dictum that a taxpayer's pension benefits under an erisa-qualified plan are subject_to levy despite the erisa anti-alienation provision because patterson did not involve a claim of the service it did not address the effect of a plan restriction on transfers that is not enforceable against a particular creditor such as the service that question was addressed in lyons t he pension plans’ provisions are not within the language of sec_541 enforceable under applicable nonbankruptcy law with respect to the irs under sec_541 the debtor’s pension rights thus remain property of the section d of erisa provides each pension_plan shall provide that benefits provided under the plan may not be assigned or alienated u s c sec_1056 patterson did not involve bankruptcy claims of the service the chapter trustee was seeking to include in the bankruptcy_estate the debtor’s interest in the qualified_plan in finding that the phrase applicable nonbankruptcy law referred to any relevant nonbankruptcy law including federal_law such as erisa the court looked to the plain language of sec_541 u s pincite the court went on to find that the plan contained restrictions on transfer and the restrictions on transfer were enforceable because a plan participant fiduciary or beneficiary or the department of labor could bring a civil_action to enjoin any act which violated the terms of the plan or erisa u s pincite estate and under sec_506 the irs has an allowed claim against the pension rights to the extent of their value b r pincite the court noted that its interpretation was compelled by the plain language of sec_541 as well as policy considerations outside bankruptcy the irs would have an enforceable lien against the debtor’s vested right to receive a future stream of pension income despite spendthrift provisions in the pension plans there is no evidence that in enacting sec_541 congress intended the intervention of bankruptcy to alter the irs’s powers as a tax creditor b r pincite as you point out this same policy consideration-replicating within bankruptcy the result that would occur outside bankruptcy-was also recognized by the supreme court which stated that the patterson decision ensures that the treatment of pension benefits will not vary based on the beneficiary’s bankruptcy status u s pincite judge teel revisited this issue in in re 206_br_614 bankr d d c a case concerning whether a thrift_savings_plan tsp account is property of the bankruptcy_estate jones recognized the unique position_of_the_united_states as a creditor in bankruptcy a tsp account becomes property of the estate only to the extent that the account is not beyond the reach of creditors outside bankruptcy accordingly as regards state-created statutory liens a tsp account would not be property of the estate and accordingly u s c sec_506 would be inapplicable to such liens footnote omitted nevertheless as this court has held on slightly different facts the tsp account would in effect have a split personality by remaining property of lyons involved plans under the teachers insurance and annuity association tiaa college retirement equities fund cref in footnote of the opinion judge teel left undecided whether the result of the case would be different if the plans at issue were erisa-qualified plans rather than merely tiaa cref plans however based on the case law cited above holding that erisa’s anti-alienation provision does not bar federal tax collection we believe that the reasoning of lyons is equally applicable to erisa plans like erisa-qualified plans tsp accounts are generally protected from alienation provision funds held in the thrift_savings_fund may not be assigned or alienated and are not subject_to execution levy attachment garnishment or other legal process u s c e the estate for purposes of federal tax claims even though it is not property of the estate for the purposes of other creditors’ claims footnote omitted b r pincite we believe that the disparate treatment of the service and other creditors under sec_541 is entirely appropriate and as you noted in your memorandum occurs elsewhere in the bankruptcy code we agree with your conclusion that the treatment of property held by tenants by the entireties under sec_522 offers a good analogy to the treatment of erisa-qualified plans under sec_541 sec_522 refers to nonbankruptcy law and gives effect to the requirements of such law resulting in property being in the bankruptcy_estate for and to the benefit of certain creditors but not others similarly sec_541 draws on nonbankruptcy law that should be given effect in bankruptcy not following lyons leads to results that are straightforward erisa-qualified plans and similar interests are excluded from the bankruptcy_estate with respect to the service and all other creditors because they are not property of the estate they cannot be used in determining the value of the service’s secured claim on the other hand to the extent that the service has a lien that survives the bankruptcy it can pursue collection outside bankruptcy however given the statutory framework of sec_541 and sec_506 and the supreme court’s reasoning in patterson discussed above upon reconsideration we now believe that the holding in lyons is correct the wording of each section on its face supports the court’s reasoning in addition there is nothing in the legislative_history that would call for a different result similarly there is no case law contrary to lyons in your memorandum you stated that following lyons has advantages in chapter cases in fact there have not been many cases on this issue since lyons and jones were decided there is one case in re persky u s t c big_number that has distinguished jones the court in persky held that an interest in a spendthrift trust was not property of the bankruptcy_estate and therefore the service’s claim was not secured to the extent of the interest in the trust the debtors cited jones asserting that the service’s claim was secured under sec_506 to the extent of its prepetition lien on the trust the court found that the debtors’ reliance on jones was misplaced because unlike jones and lyons the parties stipulated that the interest was excluded from the bankruptcy_estate because of the parties’ stipulation the court did not have to address the sec_541 issue several other cases have concluded that the service’s claim is secured to the extent of the debtor’s interest in an erisa-qualified plan and therefore seemingly lend support to lyons however these cases are not particularly strong support for lyons because while they reach the same result regarding the determination of the service’s secured claim they unlike lyons did so after holding that erisa-qualified plans are excluded from the bankruptcy_estate because under lyons erisa-qualified plans are property of the bankruptcy_estate only for the purposes of the service’s claims we believe that the property should be abandoned by the trustee in a chapter case the trustee is required to collect liquidate and distribute the property of the bankruptcy_estate as expeditiously as is compatible with the best interests of parties_in_interest b c sec_704 in accordance with this obligation sec_554 provides for the abandonment of property if it is not needed by the estate and its retention serves no purpose in effectuating the goals of the bankruptcy code collier on bankruptcy see eg 151_br_103 e d mich chapter trustees have a duty not to administer property that will not generate funds for unsecured claimants in in re groves 120_br_956 bankr n d ill a pre-patterson case not involving the service the bankruptcy court found that the debtor’s interest in a state retirement_plan was property of the estate that could only be sold for the benefit of the creditors or abandoned in a post-patterson lyons world there is no benefit to the other creditors in selling the interest so it should be abandoned offer_in_compromise promotion of effective tax_administration date cc pa cbs br2 gl-602202-00 uilc memorandum for district_counsel north florida district specifically sec_554 provides that the trustee after notice and a hearing may abandon property of the bankruptcy_estate that is burdensome to or of inconsequential value and benefit to the estate b c sec_554 alternatively a party in interest can request that the bankruptcy court on the same grounds order the trustee to abandon the property b c sec_554 the court in in re groves adopted the pre-patterson position that a number of courts had taken it concluded that the exception under sec_541 applied only to spendthrift trusts under state law b r pincite from kathryn a zuba chief branch collection bankruptcy summonses subject offer_in_compromise - this memorandum responds to your request for advice dated date this document is not to be cited as precedent by taxpayers you requested our views regarding whether the above referenced case could be compromised under the commissioner’s new authority to compromise based on the promotion of effective tax_administration we conclude this case does not present exceptional circumstances such that collection of the full tax_liability would be detrimental to voluntary compliance by taxpayers background the tax_liability at issue was assessed against the taxpayer as the transferee of company a of which the taxpayer was president until date d company a was incorporated in year the corporation was owned equally by four shareholders the taxpayer x y and z on date a the taxpayer and his fellow shareholders met to discuss the sale of all of the assets of the company to company b at that meeting they discussed ending their association but no decision was made to liquidate the company the transfer of assets to company b took place on or about date b in date c the accounting firm retained to prepare company a’s year tax_return informed x that the sale of assets to company b would result in a substantial tax_liability prior to this time various ways to structure the deal for tax purposes had been discussed among the options was liquidation of company a to take advantage of the nonrecognition of gain permitted by then sec_337 when a corporation adopted a plan_of_liquidation and then liquidated within one yeardollar_figure in late year or early year x and y prepared a document which purported to be the minutes of the date a meeting the minutes falsely reflected that the shareholders had voted to liquidate company a the false minutes were attached to company a’s year form_1120 and submitted to the service as evidence that company a had dissolved the taxpayer apparently had no knowledge of these acts at the time or when he resigned as president of company a on date d on date f the taxpayer met with irs agents and was informed that x and y were under investigation for fraud in connection with the year return of company a at this meeting he was advised that he would likely be liable for additional taxes resulting from the sale to company b he requested a balance due during the meeting and wa sec_23 the nonrecognition_of_gain_or_loss provisions of sec_337 in connection with corporate liquidations were repealed by the tax_reform_act_of_1986 publaw_99_514 d 100_stat_2085 a transition rule allowed certain small corporations to be eligible for sec_337 nonrecognition for a longer period informed that he could not be given one at that time because the investigation had just begun the taxpayer was again interviewed by irs agents in connection with the investigation early in year a notice_of_deficiency was issue to company a in date g the company filed a timely petition with the tax_court in date h the taxpayer testified against x and y in their trial for fraud he testified again in date i after which x and y pled guilty and were sentenced for making false statements in income_tax returnsdollar_figure on date j the tax_court upheld the service’s determination of year tax_liabilities against company a the tax_court exhaustively reviewed the events surrounding the sale to company b and the preparation of the year return the court found no intent to liquidate the company and upheld the service’s determination of fraud penalties against x and y in date k a 30-day_letter was issued to the taxpayer asserting a dollar_figureaa deficiency as the transferee of company a the taxpayer filed a protest arguing that the liability resulted from bad advice by tax advisors when he requested payoff figure and specifically stated that he was concerned about interest and penalties irs agents advised him he had nothing to worry about there was no evidence that he committed fraud so the fraud_penalty should not apply and he had cooperated with the government at every turn appeals reviewed the case and determined that the taxpayer was not liable for the penalties associated with fraud on date l the taxpayer was sent a corrected notice_of_deficiency the total liability of company a was computed as dollar_figurebb and the taxpayer was liable as a transferee for dollar_figurecc the taxpayer paid the transferee_liability in full in date m the tax was assessed the next month and the taxpayer received a notice that he was liable for dollar_figuredd in interest on date n at the local irs problem solving day the taxpayer was advised that he may be eligible for interest abatement under sec_6404 of the code he submitted his abatement request that day and it was denied on month day on date o the taxpayer was informed that the denial of his abatement request was being sustained by appeals the final_determination by appeals was issued on date p the taxpayer’s offer_in_compromise was submitted on date r the taxpayer’s proposed compromise in essence states that it would be unfair and inequitable to hold him responsible for interest attributable to the period between when he first requested a balance due until the time he was finally advised of the correct balance due the taxpayer’s request and the district’s recommendation raise two main points in support of the assertion that compromise in this case would promote effective tax_administration the service’s delay in informing him of the liability was unreasonable and the taxpayer should not be liable for interest attributable to criminal acts by the taxpayer’s partners in which the taxpayer played no part and of the taxpayer testified against x and y for a third time in date q which he had no knowledgedollar_figure the district has proposed acceptance of the taxpayer’s offer on the grounds that collection of the tax_liability in full would be detrimental to voluntary compliance by taxpayers discussion the secretary may compromise a case to promote effective tax_administration where collection of the full liability would create economic hardship within the meaning of sec_301_6343-1 of the treasury regulations or exceptional circumstances exist such that collection of the full liability would be detrimental to voluntary compliance by taxpayers temp sec_301_7122-1t b no such compromise may be entered into where it would undermine future compliance with the tax laws id the district has proposed compromise of this case based on a determination that it would promote effective tax_administration under the standards articulated in the regulationsdollar_figure it is undisputed that the assessed tax_liability including all interest accruals could be collected in full without causing the taxpayer economic hardship as defined under the compromise regulations the taxpayer argues that collection of the full tax_liability would be detrimental to voluntary compliance by taxpayers where this basis can be established compromise is authorized regardless of the taxpayer’s financial circumstances see temp sec_301_7122-1t b ii the regulations do not give a more exact standard or list factors to be considered but illustrate this basis through two examples see temp sec_301 1t b iv e the procedures implementing this basis for compromise show that the service anticipates compromising when collection of the full liability would be unfair or inequitable see irm form_656 offer_in_compromise rev instructions pincite the taxpayer previously sought abatement of the same interest pursuant to the commissioner’s authority to abate interest under sec_6404 with respect to the tax periods in question the service has the authority to abate the assessment of interest on any deficiency attributable in whole or in part to any error or delay in performing a ministerial_act sec_6404 amended treasury regulations define a ministerial_act as follows a fact which is heavily emphasized in the taxpayer’s offer the district’s report and various memoranda in the administrative file is that the taxpayer cooperated with the service in the investigation and prosecution of his fellow shareholders we disagree with the district’s apparent suggestion that such cooperation is a basis for abatement of the taxpayer’s liability the taxpayer initially proposed compromise based on doubt as to liability however as the tax_liability has been determined by the tax_court compromise on that basis is precluded see temp sec_301_7122-1t b ministerial_act means a procedural or mechanical act that does not involve the exercise of judgment or discretion and that occurs during the processing of a taxpayer’s case after all prerequisites to the act such as conferences and review by supervisors have taken place a decision concerning the proper application of federal tax law or other state or federal_law is not a ministerial_act sec_301_6404-2 such an act will be taken into account only if no significant aspect of the error or delay is attributable to acts of the taxpayer id at a the taxpayer’s abatement request was denied the examiner concluded that there was no error or delay caused by a ministerial_act which authorized the abatement of interest the denial letter specifically stated at the time you requested a pay off amount date e the agents had not started the examination of the company and did not know how much the liability might be the agents could not provide an estimate the fact they did not provide an estimate is not a ministerial_act the compromise proposal is based on the same allegation of unreasonable delay as was the abatement request the question then is whether and to what extent interest should be compromised under sec_7122 where congress has defined the limits of the commissioner’s interest abatement authority elsewhere in the code allowing the compromise of interest for any service error or delay on the ground that it falls within the intent of congress to permit compromise based on equity under sec_7122 would render the limits of sec_6404 superfluous and would arguably constitute an implicit repeal of that section there is no indication that congress intended the amendment of sec_7122 to repeal sec_6404 and to allow the forgiveness of interest where the abatement of that interest would be precluded by sec_6404 moreover it is a basic canon of statutory interpretation and application that no provision should be interpreted or applied so as to render another provision meaningless or superfluous see 503_us_249 we thus interpret sec_7122 to permit a compromise of interest only where the taxpayer’s claim that interest should be compromised presents a set of facts and circumstances surrounding the error or delay which are so egregious that collection of the liability from the taxpayer would be detrimental to voluntary compliance by taxpayers the service’s procedures recognize this concept the examination offer_in_compromise handbook gives the following guidance with respect to compromise on the theory that collection would be detrimental to voluntary compliance the examiner should consider equity already established in the tax law in assessing analyzing the taxpayer’s detriment to voluntary compliance offer for example if the taxpayer is requesting compromise of interest accruals the examiner should be cognizant of the current tax laws concerning interest abatement managerial ministerial_act and why current parameters were so established irm the taxpayer’s offer states that he played no part in and had no knowledge of the acts of his partners in submitting a fraudulent return in sum the taxpayer is alleging that the government should compromise his liability for interest because it arose as a result of fraudulent acts by third parties committed against both himself and the government which caused a delay in the determination and assessment of his liabilitydollar_figure he contends that he should not be liable for the full amount of interest that accrued during the time it took the service to investigate the fraud of his partners and determine the correct_tax liability since he was not a party to the fraud and assisted the service in documenting the fraud in directing the service to consider additional bases for compromise in order to promote effective tax_administration we do not believe that congress intended the service to adopt a standard where the government would act as an insurer or would relieve taxpayers of those risks attendant to business and financial transactions the regulations which expanded the commissioner’s compromise authority provide only a general standard for the kinds of cases that fall under this authority they give two examples of potential compromises based on the conclusion that collection would be detrimental to voluntary compliance by taxpayers in the first a taxpayer is incapacitated and unable to comply with the tax laws upon regaining his ability to do so the taxpayer immediately attends to his tax obligations in the second the taxpayer incurs a liability when he relies on erroneous advice by the service and it is clear that he could have and would have avoided the liability had the advice been correct see temp sec_301_7122-1t b iv e compromise due to the acts of third parties beyond the control of the service is a departure from these examplesdollar_figure in both of the examples in the regulations the implicit assumption is that the taxpayer would have complied but for some occurrence over which he had no control that is not so in this case the tax_liability arose out of the sale of the assets of company a to company b a transaction in which the taxpayer participated and which took place while he was the president of company a the taxpayer now concedes that he should be held liable for the tax in arguing that the service’s delay was unreasonable however he ignores the fact that had a correct return been submitted at the time of the transaction there would have been no delay whatsoever in determining the liability while it is not disputed that the taxpayer played as the taxpayer paid the assessed tax once a corrected notice_of_deficiency was issued it is reasonable to assume that but for the fraudulent acts of his partners the tax would have been paid when due and no interest would have accrued one of the examples of compromise based on economic hardship does present a situation where a business has suffered an embezzlement loss see temp sec_301_7122-1t b iv d example however compromise in that example is not premised on the theory that holding the taxpayer liable for the unpaid tax would be inequitable rather the example makes clear that compromise may be entertained in that case because collection of the full tax_liability would create an economic hardship in that the company would be driven out of business no role in preparing the fraudulent return it is also undisputed that the taxpayer had knowledge of the transaction its proceeds and the fact that it would have tax consequences under these circumstances we do not agree that collection would be detrimental to voluntary compliance by taxpayers to the contrary compromise of the interest in this case would create an incentive for not inquiring into the consequences of a transaction by relieving those without direct knowledge of interest accruals as in this case a corporate officer with full knowledge of the transaction would have no incentive to insure that the return was correct given that the later discovery of fraud would result in payment of only that amount which would have been owed had the fraud not occurred with the taxpayer retaining the benefits of the use of those funds during the time that the tax_liability went undiscovered such a compromise policy would seriously undermine the interest provisions of the code for this reason compromise under these circumstances could not be said to promote effective tax_administration
